DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Nijhawan et al. (US 4,477,910) is the prior art (IDS) that teaches a subject matter closest to the claimed subject matter by teaching a housing (30, see figures 1 and 2) that integrates the furnace structure (10, figures 1 and 2), the exhaust hood (50, see figures 1 and 2), and the source fumes emission (see figures 1 and 2 and column 3, lines 60-65 and column 5, lines 45-61) resulting from the tapping, however differs from the instant claimed invention by failing to teach and/or adequately suggest: a support structure that supports a  furnace shell for steel production and tapping, and supports a source of  fumes emission; and a tapping hood that is integrated into the support structure and provided with a suction mouth positioned directly above the source for fumes emission, and an eccentric bottom tap-hole positioned inside said tapping hood; thereby reducing fume emissions created during a tapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733